Citation Nr: 1209428	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  07-37 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1992.

This matter came to the Board of Veterans' Appeals (Board) from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  This matter was remanded in September 2011.


FINDINGS OF FACT

1.  In a November 2000 decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement.  

2.  Additional evidence received since the RO's November 2000 decision which denied entitlement to service connection for bilateral hearing loss is new to the record, but does not relate to an unestablished fact necessary to substantiate the merits of the claim, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 2000 RO decision is final.  38 U.S.C.A. § 7105 (West 1991, West 2002); 38 C.F.R. § 20.1103 (2011).

2.  New and material evidence has not been received since the RO's November 2000 decision, and the claim of service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

Kent v. Nicholson, 20 Vet. App. 1 (2006), established additional requirements with respect to the content of VA notice for claims to reopen.  The Court held that the VCAA requires VA to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence and information would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  The Court further held that the failure to provide notice of what constitutes material evidence in this context would generally be the type of error that has the natural effect of producing prejudice because it would constitute a failure to provide a claimant notice of a key element of what it takes to substantiate a claim to reopen.

In January 2007, a VCAA letter was issued to the Veteran with regard to his claim to reopen.  Such letter complied with the notice requirements in Kent.  The VCAA letter notified the Veteran of what information and evidence is needed to reopen his claim of service connection, what information and evidence is needed to substantiate his claim of service connection, the information and evidence that must be submitted by the claimant, the information and evidence that will be obtained by VA, and the information and evidence necessary to establish a disability rating and effective date.  Thereafter, another VCAA notice was issued to the Veteran in December 2007.  Collectively, the contents of these notices fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include substantial compliance with the September 2011 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's service treatment records, post-service VA and private medical records, and lay statements from the Veteran.  There is no indication of relevant, outstanding records which would support the claim.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  

The Veteran underwent a VA examination in April 2007.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board notes, however, that with a claim to reopen the statutory duty to assist does not arise if new and material evidence has not been presented to reopen the claim.  Anderson v. Brown, 9 Vet. App. 542, 546 (1996).

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

Criteria & Analysis

The Board notes that even if the RO determined that new and material evidence was received to reopen the claim, or that an entirely new claim was received, the Board is not bound by that determination and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The Veteran has had the opportunity to present evidence and argument in support of his appeal.  There is no indication that the Board's present review of the claims will result in any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105, and the claim may only be reopened through the receipt of "new and material" evidence.  In a November 2000 decision, the RO denied entitlement to service connection for bilateral hearing loss; the Veteran did not file a notice of disagreement, thus such decision is final.  38 U.S.C.A. 7105.  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The regulation applicable to his appeal provides that new and material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic disabilities, such as organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See also Hensley v. Brown, 5 Vet. App. 155 (1993).

The lack of any evidence that the Veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the Court:

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

In November 2000, the RO denied entitlement to service connection for bilateral hearing loss.  The evidence of record consisted of service treatment records, VA outpatient treatment records, and a June 1999 audiogram.  

A March 1988 audiogram conducted for enlistment purposes reflects the following pure-tone thresholds for the ears:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
0
10
5
5
LEFT
5
0
5
5
5

A January 1992 service treatment record reflects complaints of loss of hearing in right ear.  A January 1992 audiogram reflects the following pure-tone thresholds for the ears:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
30
20
10
15
LEFT
15
5
5
0
10

A February 1992 service treatment record reflects that the Veteran was having problems hearing out of his right ear for four days, and he has a history of this problem.  A June 1992 service treatment record reflects complaints of right ear fullness.  

A July 1997 VA outpatient treatment record reflects complaints of trouble hearing in the right ear for one week, to include a complaint that it feels full.  A January 1999 VA outpatient treatment record reflects complaints of hearing loss in the left ear for 6 years and complaints of pain in the right ear for one week.  The assessment was otitis media (mild) in the right ear.

A June 1999 private evaluation reflects the following pure-tone thresholds for the ears:


HERTZ

500
1000
2000
3000
4000
RIGHT
30
20
15
25
20
LEFT
10
5
10
5
10

In November 2000, the RO denied entitlement to service connection for bilateral hearing loss based on no findings of hearing loss per 38 C.F.R. § 3.385.  

In December 2006, the Veteran filed a claim of service connection for "right ear disability" which the RO construed as a claim to reopen entitlement to service connection for bilateral hearing loss.  He reported that hearing was difficult in his right ear.  

An August 2006 VA audiology consultation reflects hearing within normal limits in the left ear, and moderate conductive hearing loss in the right ear.  Word recognition tests were 100 percent in both ears.

A September 2006 VA otolaryngology note references an August 2006 audiogram which showed normal hearing thresholds in the left ear compared to the right ear which had hearing loss with a threshold of 40 decibels at 250 Hertz rising to normal hearing at 2000 Hertz.  This was conductive in nature.

A December 2006 VA otolaryngology note reflects hearing loss in either the mild range or normal range.  Word recognition was excellent at 96 percent.  Left ear has completely normal hearing.  It was noted that audio has improved appropriately, but the Veteran was still complaining of hearing not as good as left, probably because of gap at 250 Hertz.  The examiner explained to the Veteran that the audio showed an excellent result.

In April 2007, the Veteran underwent a VA examination.  The examiner noted that otitis media was documented in 1992.  His enlistment physical of 1988 and separation physical of 1992 showed hearing within normal limits in the left ear, and hearing within normal limits for VA purposes in the right ear (although some hearing loss was noted in the lower frequencies consistent with otitis media).  The Veteran complained of hearing loss in the right ear.  According to the Veteran, the hearing loss began in 1992 when a grenade went off in close proximity to the right ear.  He stated that the right ear was drained before military separation.  The Veteran reported that three sets of pressure equalizing tubes have been placed in the right ear since military separation.  He denied any recent episodes of ear infection.  

On audiometric testing, pure-tone thresholds were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
25
20
30
30
25
LEFT
10
15
20
20
15

Speech discrimination scores were 96 percent in the right ear and 100 percent in the left ear.  In the right ear, pure tone testing indicated normal hearing sensitivity at frequencies 250-6000 Hertz with mild sensorineural hearing loss at 2000 Hertz, 3000 Hertz, and 8000 Hertz.  In the left ear, pure tone testing indicated normal hearing sensitivity at frequencies 250 Hertz to 8000 Hertz.  The examiner stated that pure tone thresholds at the test frequencies 500 Hertz to 4000 Hertz currently indicate normal sloping to mild sensorineural hearing loss in the right ear and normal hearing sensitivity in the left ear.  Service treatment records indicated hearing within normal limits for VA purposes in the right ear at the time of military separation.  His current high frequency hearing loss in the right ear is consistent with acoustic trauma.  Thus, the examiner opined that his present hearing loss is not service related and is at least as likely as not the result of civilian occupational noise exposure.  

Another April 2007 VA examination report reflects diagnoses of chronic secretory otitis media, right ear, and mixed hearing loss, right ear, with sensorineural and conductive elements.  

The Board notes that service connection was established for chronic serious otitis media with eustachian tube dysfunction, rated noncompensably disabling, effective December 22, 2006.

VA outpatient treatment records dated in 2009 through 2011 reflect further otolaryngology treatment but no audiological findings of hearing loss.

As detailed hereinabove, impaired hearing will be considered to be a disability only when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when the speech recognition scores using the Maryland CNC Test are less than 94 percent.  

In this case, the evidence on file at the time of issuance of the November 2000 rating decision did not show hearing loss for VA purposes.  As detailed, a January 1992 in-service audiogram did not show hearing loss - none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz were 40 decibels; and there were not three or more auditory thresholds 26 decibels or greater in the frequencies from 500 through 4000 Hertz.  Likewise, the post-service June 1999 audiological evaluation did not show hearing loss - none of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz were 40 decibels; there were not three or more auditory thresholds 26 decibels or greater in the frequencies from 500 through 4000 Hertz; and, speech recognition scores were not less than 94 percent.  Thus, the basis of the prior denial was that hearing loss was not shown.

In support of his claim to reopen, the Veteran underwent audiological testing in April 2007; however, hearing loss for VA purposes is not shown.  None of the auditory thresholds in any of the frequencies from 500 through 4000 Hertz were 40 decibels; there were not three or more auditory thresholds 26 decibels or greater in the frequencies from 500 through 4000 Hertz; and, speech recognition scores were not less than 94 percent.  Thus, in this case, the "new" evidence continues to show the Veteran's hearing is within normal limits in both ears.  38 C.F.R. § 3.385.  Though outpatient treatment records dated in 2006 refer to "conductive hearing loss" in the right ear, the abnormal findings referred to on audiometric testing were not in the 500 to 4000 Hertz range and reported speech reception threshold values were within normal limits.  The Board notes that auditory thresholds at 250 Hertz, 6000 Hertz, and 8000 Hertz are not relevant for determining hearing loss for VA compensation purposes, and a hearing loss has not been demonstrated under the provisions of 38 C.F.R. § 3.385.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131; see also Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In other words, in the absence of proof of present disability, in this case impaired hearing per § 3.385, there can be no valid claim.  There is no probative medical evidence of a hearing loss disability during service and following service in this case, as defined by the applicable regulation.  The Veteran has not submitted any "new" evidence which satisfies the first element of service connection - a disability - thus such "new" evidence is not material for purposes of reopening his claim.  

In support of his claim to reopen, the Veteran is essentially making identical lay assertions as to what occurred during service and the symptoms associated with his right ear.  Such statements are essentially cumulative and redundant of the previous lay statements of the Veteran pertaining to his ear and hearing problems.  The "new" statements continue to reiterate his assertions that he has experienced hearing loss and fullness of his right ear, but as detailed the medical evidence does not support a diagnosis of hearing loss for VA purposes.  The Board notes that lay assertions regarding medical diagnoses and medical causation cannot suffice to reopen a claim under 38 U.S.C.A. § 5108.  See generally Routen v. Brown, 10 Vet. App. 183, 186 (1997) (citing Wilkinson v. Brown, 8 Vet. App. 263, 268 (1995)); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) (lay assertions of medical causation cannot serve as a predicate to reopen a veteran's claim).  The Veteran's statements pertaining to his ears are cumulative and redundant of the contentions already of record.  

The new evidence received in support of the claim to reopen does not show that the Veteran has a current disability of hearing loss.  There has been no competent medical evidence of record diagnosing hearing loss per § 3.385.  While the Veteran is competent to report his symptoms, a diagnosis requires examination by trained medical personnel and a chronic disability of hearing loss has not been rendered.  Questions of diagnosis and etiology are not the type of questions that a lay person can provide competent evidence in support thereof.  See Robinson v. Shinseki, 557 F.3d 1355 (2009).  What is necessary to reopen the Veteran's claim of service connection for bilateral hearing loss is medical evidence of a diagnosis of hearing loss that meets the requirements of § 3.385.  Should the Veteran obtain such medical evidence in the future, he may submit such evidence and request that his claim be reopened.  

In summary, and for the reasons and bases set forth above, the Board finds that the evidence received in conjunction with the claim to reopen entitlement to service connection for bilateral hearing loss is not new and material, and does not serve to reopen the claim of service connection.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence is not new and material, no further adjudication of the claim is warranted.  See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).  Because the Veteran has not fulfilled his threshold burden of submitting new and material evidence to reopen his finally disallowed claim, the benefit-of-the-doubt doctrine is inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).



ORDER

New and material evidence having not been received, the claim of service connection for bilateral hearing loss is not reopened and the claim is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


